OPINION HERNANDEZ, Judge. Upon motion for rehearing, the previous opinion is withdrawn and the following substituted. Neither of appellant’s two points of error have merit. A review of the record reveals substantial evidence supporting the finding of the trial court as to the extent of appellant’s disability. Ensley v. Grace, 76 N.M. 691, 417 P.2d 885 (1966). Appellant’s second point could only be conceded if the trial court had erred as to his first point. Affirmed. It is so ordered. HENDLEY and SUTIN, JJ., concur.